Title: To Thomas Jefferson from William Short, 9 March 178[8]
From: Short, William
To: Jefferson, Thomas



Dear Sir
Paris March 9. 1787 [i.e. 1788]

My letter by friday’s post has not yet reached you and still I despatch this that there may be as little interval as possible between the times of your hearing from your family in the convent. I have sent regularly to enquire about the health of Miss Polly and have as regularly received for answer that she was better. At present they are gone to enquire and to ask Miss Jefferson for the letter she is to write you. If she sends it to me I shall inclose it as I did the former one. From her you will learn l’etat actuel. The intelligence will thus be the most authentic, and in the same time communicated in the manner the most agreable possible. You may certainly free yourself at present from any uneasiness on account of an illness which could not be less than alarming to a parent.
Nothing new has occurred since your departure worthy of communication. A letter has been sent here from Versailles counter-signed, Montmorin. It will be kept for you with several others which have arrived until you return.—The Packet has not yet arrived.—M. de Brehan called on me some days ago to get particular information respecting the account of his lady’s arrival in  America. He is a vieux bon homme ayant l’ouie dure. I comforted him very much by confirming the account. He seemed to be really pleased and I dont doubt was as much so as he seemed to be.
Your wine man Parent has drawn on you for 441₶ 10s. I have given the money to Petit to go and pay the bill, being out when it was sent here.
Mr. Necker’s book has put all the minds in a fermentation. I have heard more religion talked and discussed since the appearance of this book than in three years before. I believe it will work a contrary effect from what the author intended, for I may say also that I have heard more atheism avowed within these three days than during my whole life before. Adieu my dear Sir and believe me with sincerity Your friend & servant,

W. Short


P.S. Miss Jefferson has just sent me word by the Commissiare that she shall not write by this post, that Miss Polly is much better and indeed well. The Commissiare saw her (Miss Polly) and says she was quite gay and cheerful—a good sign of health.

